AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                              Page I of I
                                                                                                                                                  21J
                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                               JUDGMENT IN A CRIMINAL CASE
                                V.                                          (For Offenses Committed On or After November I, 1987)


               Ma Guadalupe Mendoza-Basurto                                 Case Number: 3:19-mj-22842

                                                                           James Michael
                                                                           Defendant's Attorney


REGISTRATION NO. 86547298
                                                                                                               JUL 18 2019
THE DEFENDANT:
                                  1 of_C
 [:gJ pleaded guilty to count(s) _::_::_      omp aint
                                         .::...::....::E.l:::..::..:::.__________---1�-..¥';.s;..����;..;:::.;;;c;;,"""'""'
 □    was found guilty to count(s)
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section                   Nature of Offense                                                          Count Number(s)
8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                1
 D The defendant has been found not guilty on count(s) ___________________
 □ Count(s) ---------'--------- -- dismissed on the motion of the United States.

                                            IMPRISONMENT

                              it
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term

                              � TIME SERVED                              □ ________ days
 IZI Assessment: $10 WAIVED [:gJ Fine: WAIVED
 IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 D Court recommends defendant be deported/removed with relative, _________ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                         Thursday, July 18, 2019
                                                                         Date of Imposition of Sentence


                                                                          ./j�
                                                                         HONORABLE F. A. GOSSETT III
                                                                         UNITED STATES MAGISTRATE JUDGE


Clerk's Office Copy                                                                                                    3:19-mj-22842
